*397OPINION.
Muedook :
Section 218 of the Revenue Act of 1918 provides in part as follows:
Sec. 218. (a) That individuals carrying on business in partnership shall be liable for income tax only in their individual capacity. There shall be included in computing the net income of each partner his distributive share, whether distributed or not, of the net income of the partnership for the taxable year, * * *
The evidence in this case fails to show that the petitioner’s distributive share of the net income of the partnership for the taxable year differed from the amount determined by the Commissioner as representing such distributive share. The petitioner does not complain of the Commissioner’s division of the credits for contributions. Conceding that the Commissioner’s determination is in accordance with the partnership agreement, the petitioner contends that for this year the shares after the deduction of so-called interest were not distrib*398uted on a two-to-one basis. But the petitioner confines his proof to what was reported and fails to show that he was not entitled to one-third of the profits. We have no reason to believe that the partnership agreement was not controlling. The books were not offered in evidence and we do not know that they show a distribution in any other proportion than two to one.

Judgment will he entered for the respondent.

Considered by Moeeis and Siefkin.